Appeal by the defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered February 3, 1986, convicting him of robbery in the first degree (two counts) and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the judgment of conviction should be reversed because of prosecutorial misconduct during the trial and the summation is without merit (see, People v Berg, 59 NY2d 294, 299-300; People v Galloway, 54 NY2d 396, 399; People v Marks, 6 NY2d 67, 77-78).
Finally, the sentence imposed was not unduly harsh (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Brown, Fiber and Sullivan, JJ., concur.